Exhibit 10.25

AMENDMENT

MeadWestvaco Corporation 2005 Performance Incentive Plan

The following resolution was adopted by the Board of Directors of MeadWestvaco
Corporation on January 23, 2007:

RESOLVED, that, MeadWestvaco Corporation 2005 Performance Incentive Plan shall
be revised by amending subsections (a) and (b) of Section 4.1, Adjustment of and
Changes to Common Stock, to read as follows:

“(a) In the event of a reorganization, reclassification, combination of shares,
stock split, reverse stock split, spin-off, dividend (other than regular,
quarterly cash dividends), or another such transaction or event, then the number
and kind of Shares that have been authorized for issuance under the Plan,
whether such Shares are then currently subject to or may become subject to an
Award under the Plan, as well as the per share limits set forth in Section 2.2
of this Plan, shall be equitably adjusted by the Committee to reflect such
increase or decrease or change in the kind of securities outstanding. The terms
of each outstanding Award shall also be equitably adjusted by the Committee as
to price, number and kind of Shares subject to such Award and other terms to
reflect the foregoing events.

(b) In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which Shares shall have been exchanged, whether
by reason of a change of control, other merger, consolidation or otherwise, then
the Committee shall make such equitable adjustments to the number and kind of
Shares that have been authorized for issuance under the Plan, whether such
Shares are then currently subject to or may become subject to an Award under the
Plan, as well as the per share limits set forth in Section 2.2 of this Plan. The
terms of each outstanding Award shall also be equitably adjusted by the
Committee as to price, number and kind of Shares subject to such Award and other
terms to reflect the foregoing events. In addition, in the event of a change
described in this paragraph that does not occur in connection with a Change of
Control, the Committee



--------------------------------------------------------------------------------

may accelerate the time or times at which any Award may be exercised and may
provide for cancellation of such accelerated Awards that are not exercised
within a time prescribed by the Committee in its sole discretion.
Notwithstanding anything to the contrary herein, any adjustment to ISOs granted
pursuant to this Plan shall comply with the requirements, provisions and
restrictions of section 424 of the Code, and any adjustment to NQSOs granted
pursuant to this Plan shall comply with the requirements, provisions and
restrictions of section 409A of the Code.”